internal_revenue_service p o box cincinnati oh number release date date date legend x program m city dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called x the purpose of x is to provide merit-based fellowship grants to individuals who are m-based visual artists curators and critical writers in the area of contemporary art allowing them to travel out-of-state on self directed self-organized professional development this would include participation in residencies conferences seminars workshops or such professional activities outside of a recipient's home area the goal is to build a strong contemporary art community and x will ensure there are high-quality educational resources for recipients to expand their understanding and investigation of art and related fields recipients will also be able to enhance their overall practice by gaining access to places and people that will provide ideal environments to experiment research and challenge themselves personally and professionally grants would be paid directly to the grantee subject_to all of the requirements which are set forth below you expect to provide one or two grants every six months for a total of up to four grants per year one fellowship per cycle will be given meaning there will be two new fellows per year in the future this may increase to two or more fellowships per cycle an individual may be a new fellow a maximum of three times during their lifetime fellows will receive funding to gain technical experience enhance their creativity and skills conduct research increase their knowledge and expand their professional network and community x covers all expenses related to participating in programs up to and including travel to and from a location they have selected potential fellows are identified through a nomination process conducted twice a year - spring and fall a group of five nominators who are made up of individuals with a professional standing in the arts community will each nominate and submit to you the names of three individuals you will contact these nominees requesting they fill out an application in order to be considered for x applications will then be assessed by your directors using a ranking system for determining quality and merit the directors will have two weeks to review and rank the applications and make a determination applicants will be notified via e-mail whether or not they have received funding to be eligible a candidate must be a practicing visual artist independent or institutionally affiliated curator or individual currently producing critical writing about visual art practicing visual artists curators and writers possess the potential to contribute to the field of international contemporary art and are committed to high standards and intellectual rigor be living and working in the m area be an undergraduate graduate ph d or doctoral candidate be years of age or older not be one of your employees directors or any other disqualified persons the selection criteria includes prior achievements and a proven track record of performance in their practice work samples demonstration of creativity in their proposal or a refined understanding of what they need to develop professionally a well-articulated explanation of the purpose of their proposal a well-articulated explanation of the impact it will have on them and their practice in accordance with the your stated objectives non-eligible expenses include equipment purchases- if an applicant has included equipment purchase as an expense they are not disqualified however the expense will not be covered project-specific collaborators are not eligible and therefore are discouraged to apply if an individual is applying for funding that includes expenses for another letter catalog number 58222y individual they are temporarily collaborating with on a single specific project those expenses are not eligible for funding expenses or proposals in general that are for research or projects based in them area do not qualify funding is meant for individuals to study out-of-state or abroad you will not pay any expense directly each fellow will have a file that includes their original funding request and a copy of their application proposal at the close of their funding_period the fellow will be required to provide both a written report of how funds were used on a financial statement and a brief analysis of the impact successes or failures of their fellowship this report will be kept in the fellow's file additionally fellows will be asked to create a statement of experience utilizing your web site as an outlet for creative reporting if you discover any funds were mistreated and not used for the intention stated you will take prompt action to investigate further and take corrective action to recover funds from the individual you will publicize x through your quarterly newsletter on your web site and via social media outlets basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of section b if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance letter catalog number 58222y the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter enclosures notice redacted letter sincerely director exempt_organizations letter catalog number 58222y
